DETAILED ACTION
Status of Application: Claims 1-16 are present for examination at this time.  
Claims 1-4 and 9-12 are rejected.
The present application is being examined under the pre-AIA  first to invent provisions. 
This action follows a Patent Trial and Appeal Board reversal of the previous rejection of record.  Any and all arguments or reasoning contained in the Examiner’s Answer mailed on 11/25/2019 are hereby incorporated by reference.
Allowable Subject Matter
Claims 5-8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, these claims usage of the exact non-standard alternative channels (to a Physical Keep Alive Channel) for uplink setup combined with Uplink specific mobility IDs was found to be outside the prior art, i.e., novel and non-obvious.
Information Disclosure Statement
The information disclosure statement submitted on 12/9/2021 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable 
over “Method And Apparatus For Controlling Connectivity To A Network” by Pelletier et al., US2012/0281566 (“Pelletier”) in view of “Allocating Network Identifiers To Access Terminals” by Nair and Feder US2011/0310822 (“Nair”), and further in view of “Cell Access Method, Apparatus, and System by Hu et al., US2016/0142957A1 (“Hu”).

With regard to claims 1 and 9 while Pelletier discloses a method for and apparatus related to providing uplink based mobility operation of user equipment (UE) operable in a wireless network, the method comprising:
obtaining, by the UE, uplink-based (UL-based) … specific identification (ID) information as part of an uplink mobility procedure facilitating mobility of the UE in the wireless network (Pelletier at ¶¶57-61 where the WRTU, another name for a UE, searches through the data frames for its own identifier.  These identifiers are then used for determining the capabilities of the WRTU and making assignments of resources in 
utilizing, by the UE, the UL-based mobility specific ID information for decoding signals transmitted to the UE in operation of the uplink mobility procedure (Pelletier at ¶60 where such information is used for “decoding”.)
Pelletier does not explicitly state that which is known in the art of communications as taught by Nair. Nair discloses: wherein the UL-based mobility specific ID is assigned to the UE from a pool of UL-based mobility specific IDs generated for the uplink mobility procedure (Nair at ¶37 where the system creates a database, i.e., a pool, of identifiers it has created for uplink access for access terminals.)
Reasons to Combine: Nair at ¶¶6-7 states that due to access terminals such as mobile 
phones operation across many different types of networks and in different types of modes (WiMAX and 802.16 modes) there is a need in the art for more streamlined identifiers that are dynamic and can be generated for a given situation, e.g., specific types of connections such as uplinks. Pelletier at ¶32 mentions operating in such an environment.  Therefore it would have been obvious to one of ordinary skill in the art who would want to streamline the identifiers in Pelletier when applied in a WiMAX environment to combine the techniques in Nair with Pelletier.
Per the PTAB decision of 5/28/2021, the missing limitation from the references above is “a UE obtaining UL-based mobility specific ID information as part of an uplink mobility” (Board decision at page 6), specifically that the references did not teach “uplink mobility procedure” (Board Decision at pages 7-8) because the procedures therein did not involve a “UE is moving within the wireless network”

[that the procedure is an] uplink mobility procedure facilitating mobility of the UE in the wireless network (Hu at ¶¶4, 139, 195-198, inter alia, where the problem being solved in Hu is that the reselection process therein is an alternative type of procedure to establish an uplink connection, when normal uplink procedures don’t work.  Hu at figure 4 and ¶139 discloses where the system uses a specialized uplink alternative procedure to achieve cell reselection, and uses cell specific identities).  This would be an uplink procedure.  ¶¶195-198 discloses where the system takes the moving speed of the user equipment into account for that cell reselection (uplink mobility) procedure.
With regard to the amended element: wherein the UL-based mobility specific ID is assigned to the UE for use in the uplink mobility procedure (the WRTU in Pelletier at ¶62 uses IDs for the uplink procedure.  The Terminal in Nair (¶¶ 6-7 that assign uplink identifiers when read in context with Hu which modifies these structures for use in a mobility procedure.  
Reasons to Combine: The references are from similar fields of endeavor in that they involve cell reselection for controlling connectivity to a network.  As PTAB has observed in this case, the Pelletier reference does not seem to take into account (i.e. explicitly disclose) the possibility of the WRTUs (note to one of ordinary skill in the art a WRTU is another name for a cellular, or mobile phone) moving.  As one of ordinary skill in the art knows a mobile phone can often be in motion.  Therefore, it would have been obvious to one of ordinary skill in the art to look at the system of cell reselection in Pelletier and modify it with the mobile cell reselection techniques of Hu to account for those times that a mobile phone is actually in a mobile state.
With regard to claims 2 and 10, Pelletier in view of Nair and further in view of Hu discloses a method for and apparatus related the method of claim 1 further comprising:
utilizing, by the UE, the UL-based mobility specific ID information to provide information for decoding at least one of a physical downlink control channel (PDCCH) or 
With regard to claims 3 and 11, Pelletier in view of Nair and further in view of Hu discloses a method for and apparatus related the method of claim 1, further comprising:
obtaining, by the UE, the UL-based mobility specific ID information when the UE is configured for uplink based mobility operation of the uplink mobility procedure (Pelletier at ¶¶57-61 where the WRTU, another name for a UE, searches through the data frames for its own identifier.  These identifiers are then used for determining the capabilities of the WRTU and making assignments of resources in the system to the WRTU.  ¶61 describes in great detail where the system uses these identifiers to provision various channels and control aspects including “uplink grant[s]”.);
With regard to claims 4 and 12, Pelletier in view of Nair and further in view of Hu discloses a method for and apparatus related the method claim 3, wherein the UL-based mobility specific ID information is received by the UE in a mobility configuration message of the uplink mobility procedure when the UE transits from downlink based mobility-' to uplink based mobility' (Pelletier at ¶¶61, 64 where the system monitors for grants both uplink and downlink and ¶¶120-121 where the system transitions from uplink to downlink and vice-versa.  Note that the claim as written does not require that the system make a determination of downlink to uplink transition, though not to say the concept isn't present in the Pelletier reference.  The claim as written merely requires that the obtaining of the identifier information occur during such time as there may be a transition.  As Pelletier discloses monitoring of these identifiers at all times and also discloses that such transitions can take place from DL to UL it logically follows that such monitoring occurs during a DL to UL transition.)

Claims 1-4 and 9-12 are also rejected under 35 U.S.C. 103 as being unpatentable over “Method And Apparatus For Controlling Connectivity To A Network” by Pelletier et al., US2012/0281566  (“Pelletier”) in view of “Allocating Network Identifiers To Access Terminals” by Nair and Feder US2011/0310822 (“Nair”), and further in view of “Transmission/Reception Method Of Base Station, D2d Communication Method, and Apparatus Supporting The D2d Communication Method” by Lee et al., US2016/0044710A1”

With regard to claims 1 and 9 while Pelletier discloses a method for and apparatus related to providing uplink based mobility operation of user equipment (UE) operable in a wireless network, the method comprising:
obtaining, by the UE, uplink-based (UL-based) … specific identification (ID) information as part of an uplink mobility procedure facilitating mobility of the UE in the wireless network (Pelletier at ¶¶57-61 where the WRTU, another name for a UE, searches through the data frames for its own identifier.  These identifiers are then used for determining the capabilities of the WRTU and making assignments of resources in the system to the WRTU.  ¶61 describes in great detail where the system uses these identifiers to provision various channels and control aspects including “uplink grant[s]”, specifically “The SPS-C-RNTI may be used to activate a semi-persistent downlink allocation on a PDSCH or uplink grant on a PUSCH in the WTRU-specific search space.”); and
utilizing, by the UE, the UL-based mobility specific ID information for decoding 
signals transmitted to the UE in operation of the uplink mobility procedure (Pelletier at ¶60 where such information is used for “decoding”.)
Pelletier does not explicitly state that which is known in the art of communications as taught by Nair. Nair discloses: wherein the UL-based mobility specific ID is assigned to the UE from a pool of UL-based mobility specific IDs generated for the uplink mobility procedure (Nair at ¶37 where the system creates a 
Reasons to Combine: Nair at ¶¶6-7 states that due to access terminals such as mobile phones operation across many different types of networks and in different types of modes (WiMAX and 802.16 modes) there is a need in the art for more streamlined identifiers that are dynamic and can be generated for a given situation, e.g., specific types of connections such as uplinks. Pelletier at ¶32 mentions operating in such an environment.  Therefore it would have been obvious to one of ordinary skill in the art who would want to streamline the identifiers in Pelletier when applied in a WiMAX environment to combine the techniques in Nair with Pelletier.
Per the PTAB decision of 5/28/2021, the missing limitation from the references above is “a UE obtaining UL-based mobility specific ID information as part of an uplink mobility” (Board decision at page 6), specifically that the references did not teach “uplink mobility procedure” (Board Decision at pages 7-8) because the procedures therein did not involve a “UE is moving within the wireless network”
	Thus Neither Pelletier nor Nair explicitly states that which is known in the art of communications as taught by Lee.  Lee discloses: 
Obtaining… uplink-based (UL-based) mobility specific identification (ID) information as part of an uplink mobility procedure facilitating mobility of the UE in the wireless network (Lee at ¶¶66-67 and Table where the uplink synchronization signal can contain, inter alia, cell ID information, device ID information, and mobility information including that the central control device UE is moving.)
Reasons to Combine: Pelletier and Lee are from similar fields of endeavor, setting up uplink communications.  Pelletier at ¶¶62, 63, and 70 discusses how proper timing alignment (synchronization) is needed for the uplink.  Lee at ¶8 echoes this sentiment.  Lee provides for a system where more information can be used during setup to improve the synchronization of the channel (e.g., including mobility/speed information along with device IDs.), which per ¶67 of Lee allows the terminal to “rapidly obtain the information”. 
With regard to the amended element: wherein the UL-based mobility specific ID is assigned to the UE for use in the uplink mobility procedure (the WRTU in Pelletier at ¶62 uses IDs for the uplink procedure.  The Terminal in Nair (¶¶ 6-7 that assign uplink identifiers when read in context with Lee which modifies these structures for use in a mobility procedure.
With regard to claims 2 and 10, Pelletier in view of Nair and further in view of Lee discloses a method for and apparatus related the method of claim 1 further comprising:
utilizing, by the UE, the UL-based mobility specific ID information to provide information for decoding at least one of a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH) transmitted by an access node of the wireless network in operation of the uplink mobility procedure, wherein signals of the at least one of the PDCCH or PDSCH decoded utilizing the UL-based mobility specific ID comprise random access responses (RARs) or paging signals (Pelletier at ¶61 where the PDCCH channel is used as part of the process and paging notifications are decoded).
With regard to claims 3 and 11, Pelletier in view of Nair and further in view of Lee discloses a method for and apparatus related the method of claim 1, further comprising:
obtaining, by the UE, the UL-based mobility specific ID information when the UE is configured for uplink based mobility operation of the uplink mobility procedure (Pelletier at ¶¶57-61 where the WRTU, another name for a UE, searches through the data frames for its own identifier.  These identifiers are then used for determining the capabilities of the WRTU and making assignments of resources in the system to the WRTU.  ¶61 describes in great detail where the system uses these identifiers to provision various channels and control aspects including “uplink grant[s]”.);
With regard to claims 4 and 12, Pelletier in view of Nair and further in view of Lee discloses a method for and apparatus related the method claim 3, wherein the UL-based mobility specific ID information is received by the UE in a mobility configuration 
With regard to the amended element: wherein the UL-based mobility specific ID is assigned to the UE for use in the uplink mobility procedure (the WRTU in Pelletier at ¶62 uses IDs for the uplink procedure.  The Terminal in Nair (¶¶ 6-7 that assign uplink identifiers when read in context with Lee which modifies these structures for use in a mobility procedure.
Response to Arguments
Applicant argues in their remarks that Nair does not specifically teach Uplink Mobility Procedure IDs and therefor cannot serve to render the claim obvious.  However that is a piecemeal attack on the references.  Two separate 35 USC 103 rejections have been written to show how Pelletier in view of Nair can be modified so that the uplink based IDs therein can be used in a mobility procedure.  Nair on its face need not have the exact disclosure on its own as opposed to what is disclosed by Nair in light of another reference. 
To claim the previous rejection is deficient because Nair does not disclose what a different combinatory reference does teach with it is a piecemeal attack on the references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  



Reasons to combine with Hu
Reasons to combine with Lee
Reasons to Combine: The references are from similar fields of endeavor in that they involve cell reselection for controlling connectivity to a network.  As PTAB has observed in this case, the Pelletier reference does not seem to take into account (i.e. explicitly disclose) the possibility of the WRTUs (note to one of ordinary skill in the art a WRTU is another name for a cellular, or mobile phone) moving.  As one of ordinary skill in the art knows a mobile phone can often be in motion.  Therefore, it would have been obvious to one of ordinary skill in the art to look at the system of cell reselection in Pelletier and modify it with the mobile cell reselection techniques of Hu to account for those times that a mobile phone is actually in a mobile state.
Reasons to Combine: Pelletier and Lee are from similar fields of endeavor, setting up uplink communications.  Pelletier at ¶¶62, 63, and 70 discusses how proper timing alignment (synchronization) is needed for the uplink.  Lee at ¶8 echoes this sentiment.  Lee provides for a system where more information can be used during setup to improve the synchronization of the channel (e.g., including mobility/speed information along with device IDs.), which per ¶67 of Lee allows the terminal to “rapidly obtain the information”. Therefore it would have been obvious to one of ordinary skill in the art to combine Lee with Peleltier to achieve quicker and better synchronization.



	
wherein the UL-based mobility specific ID is assigned to the UE for use in the uplink mobility procedure (emphasis added) it should be noted per the MPEP 707.07(f) and the attendant form paragraphs “that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.”

Here the claim is referring to a preferred, i.e., intended use of the mobility ID.  However, the structure present in Pelletier, Nair, and HU (the user equipments and access points which can assign and interpret Mobility Specific IDs are capable of using them in an uplink mobility procedure, e.g., the WRTU in Pelletier at ¶62.  The Terminal in Nair (¶¶ 6-7 that assign uplink identifiers when read in context with Hu which modifies these structures for use in a mobility procedure.  The same holds true for when Pelletier in view of Nair is modified by Lee.  Accordingly, the preferred or intended use should not be given much patentable weight (even though it has been mapped to the references in the rejections above.

Conclusion
Applicant's amendment necessitated the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642